Citation Nr: 1315777	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  10-46 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Appellant seeks recognition as a Veteran for purposes of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). See 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The Appellant does not have recognized active military service for the purpose of obtaining the one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2012); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks benefits pursuant to the Filipino Veteran's Equity Compensation Fund, which provides for a one-time benefits payment to any person discharged or released from qualifying service under conditions other than 
dishonorable where that service was (1) in the organized military forces of the Government of the Commonwealth of the Philippines before July 1, 1946, under the order of the President of the United States, dated July 26, 1941, or (2) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945.  See American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  The "organized military forces of the Government of the Commonwealth of the Philippines" includes organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States.  Id.

The Appellant has submitted all supporting documents in his possession, including AGO Form 23, Affidavit for Philippine Army Personnel, dated May 1946; a Philippine Veterans Affairs Office World War II Veteran identification card; an August 1990 Application for Old Age Pension (Veteran) to the Philippine Veterans Affairs Office; and a May 2010 affidavit from his former supervising officer and a medical officer.

The May 1946 AGO Form 23 is an authenticated copy from the Noncurrent Records Section of the Adjutant General, obtained in 1991.  The authentication stamp showing the printed name and title of the authenticating official is accompanied by a corresponding signature.  The appellant attests to service with the Masbate Guerilla Regiment from November 6, 1944, to April 3, 1945.  The affidavit also reports that he was a recipient of the Philippine Liberation Ribbon and the Victory Medal.  In the May 2010 affidavit, the two affiants claim to personally know that the appellant joined the Masbate Guerilla Organization on November 6, 1944, under Major Manuel Donato, Infantry; attended training at the Philippine Army Training School at Milagros, Masbato, for fifteen days; and was assigned to H company, 2nd Battalion, 1st Masbate Regiment.  They also state that the  regiment was disbanded and reorganized on April 3, 1945, which is what caused the appellant to leave service without being formally processed and discharged.  

However, VA may only accept evidence of service submitted by a claimant where the evidence is a document issued by the service department.  38 C.F.R. § 3.203(a) (2012).  The AGO Form 23 is from created by the Adjutant General, but the document submitted by the appellant, containing all the information relating to his particular service, was not issued by the service department, but provided by the claimant and sworn to a Summary Count Officer.  All other supporting documents submitted by the appellant have no relationship to the service departments.  The appellant has not submitted a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).

Where evidence meeting the requirements of § 3.203(a) is not submitted, verification must be obtained from the service department under 38 C.F.R. 
§ 3.203(c).  See Sarmiento v. Brown, 7 Vet. App. 80, 82 (1994).  Here, the National Personnel Records Center (NPRC) was provided with the all of the service information provided by the appellant and all of the supporting documentation that he submitted.  See Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008) (holding that the appellant has the right to have the NPRC review any service department records in determining veteran status).

The NPRC refused to verify service as a member of the Philippine Commonwealth Army, including the recognized guerillas in January 2010, April 2010, December 2012, and January 2013.  The requests were submitted with the correct information provided by the appellant and updated and resubmitted when any updated information or clarification was received.  See Laruan v. West, 11 Vet. App. 80, 82 (1998) (observing that VA may be required to resubmit requests for information to service department if the information provided was been erroneous).  The negative responses from NPRC are binding and conclusive on VA, which does not have the authority to alter the findings of the service department.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

Consequently, Veteran status cannot be established as neither official documentation issued by a United States service department or verification of claimed service by a service department entity establish service in the Philippine Commonwealth Army, including with any organized guerrilla forces under a commander recognized by a general officer of the United States Army.  See Soria, 118 F.3d at 748; Palor v. Nicholson, 21 Vet. App. 325, 332-33 (2007).  Therefore, the claim must be denied. 

The Veteran received all notice and other due process consideration required by law.  A letter dated September 2012 informed him of the evidence needed to substantiate a claim for entitlement to Filipino Veterans Equity Compensation.  This notice is not subject to the requirements of 38 U.S.C.A. § 5103, as VA's general duties to notify and assist under §§ 5103 and 5103A are only applicable to claims found in the same also found under Title 38, Chapter 51, titled "Claims, Effective Dates, and Payments."  See Barger v. Principi, 16 Vet. App. 132 (2002) (holding that the VCAA, with its expanded duties, is not applicable to cases outside of Title 38, United States Code, Chapter 51, i.e., the laws changed by VCAA).    

Further, there can be no existent records in the government's possession that could establish qualifying service under § 3.203 where the NPRC has refused to certify the appellant's service.  Consequently, any possible notification or other development error would, in any case, be considered harmless as a matter of law.  See Palor, 21 Vet. App. at 332; see also Soria, 118 F.3d at 749 (explaining that the applicant's only recourse where service department certification is required lies with the relevant service department, not with VA).  For these reasons, the Board finds that the appellant has received all necessary procedural due process in this case.  


ORDER

Eligibility for benefits under the Filipino Veterans Equity Compensation Fund administered by the United States Department of Veterans Affairs is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


